Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			Reopening of Prosecution After Appeal Brief
In view of the Appeal Brief filed on 03/08/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JELANI A SMITH/               Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                         


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Claim 1: the Position detecting section, the Memory section, the Control section, and the Route generating section.
Claim 2: The Azimuth angle detecting section.
Claim 6: The travel trajectory region specifying section, the Notification section.
Claim 7: The Correction section.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Thus, in light of the specification, the following interpretations will be made:
The Position detecting section will be interpreted to be a moving GPS antenna based on fig 2 and paragraphs 0029, 0033-0036, 0057, 0059, 0064, 0078, and 0125 as cited by the applicant.
The Memory section will be interpreted to be a computer memory, 309 based on paragraphs 0021, 0057-0059, 0064-0065, 0078, 0125-0126, as cited by the applicant.
The Control section will be interpreted to be an ECU based on paragraph 0019 and fig 2.
The Route generating section will be interpreted to be a remote-control device in Fig 2 based on paragraphs 0057, 0059, 0125-0126, creating a route as demonstrated in fig 20, as cited by the applicant.
The Azimuth angle detecting section will be interpreted to be a magnetic orientation sensor based on paragraph 0031. 
The Positional information acquiring section will be interpreted to be a moving GPS antenna based on paragraphs 0148.
The Travel trajectory region specifying section will be interpreted to be a remote-control device based on paragraphs 0152.
The Notification section will be interpreted to be a display device 113 based on paragraph 0151, 0170, and Figs 2-3 as cited by the applicant.
The Correction section will be interpreted to be a remote-control device 112 in Fig 2 based on paragraph 0150, 0152, and 0171 and modifies the work area, as demonstrated in fig 20.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cavender (US9265187B2), and further in view of Sato (JP2006018675).
Regarding Claim 1, Cavender teaches;
A work vehicle comprising (taught as an autonomous vehicle platform, abstract): 
a body part (taught as a vehicle base, Fig 1 element 108); 
a work machine that is attached to the body part (taught as a tool such as an applicator, fig 18 element 138); 
a position detecting section configured to detect positional information on the body part (taught as a navigation module, element 124, which includes a GPS unit, column 9 line 66 –column 10 line 6); 
a memory section configured to store a travel region where the body part travels (taught as a portable computer, element 181, which stores data for the creation of maps, column 12 lines 2-13); 
a control section configured to control travel of the body part and work by the work machine in the travel region (taught as a microprocessor used to autonomously steer the vehicle platform, column 4 lines 56-61); and 
in the travel region stored in the memory section (taught as a portable computer, element 181, which stores data for the creation of maps, column 12 lines 2-13), while the position detecting section detects a current position of the body part (taught as a GPS unit, which inherently detects the position of the GPS unit, column 9 line 66 –column 10 line 6), the control section allows the work vehicle to autonomously travel along the route generated by the route generating section (taught as a microprocessor autonomously steering the vehicle platform, column 4 lines 56-61), the travel region includes a first region including a work route on which work is performed with the work machine and a second region set around the first region (taught as determining which areas can be worked/omitted as the working field region, column 18, lines 50-53, and the second region including a refilling station, column 19 lines 3-16), and 
the control section is configured to cause the body part to travel from the current position of the body part to a start point of the work route (taught as navigating to a starting point and navigating the work field rows for an in-season management task, column 18 lines 46-50) based on the azimuth direction of the body part and on the start point of the work route in a case where an instruction of start of work with the work machine is issued in the second region (taught as beginning after delivery/activation of the vehicle platform, column 18 lines 46-47).
While Cavender does not explicitly teach ‘based on the azimuthal direction of the body part on the start point of the work route’, this would be implicitly included as determining an orientation for which to travel to the work site.
However, Cavender does not teach; an azimuth angle detecting section configured to detect an azimuth angle of the body part. 
Sato teaches; an azimuth angle detecting section configured to detect an azimuth angle of the body part (taught as a direction indicator that uses geomagnetism, paragraph 0027, directed to determining the azimuth angle, paragraph 0019).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the magnetic orientation sensor from Sato into the system taught by Cavender. Cavender does teach the use of using GPS as a way to acquire orientation (column 9 line 66 –column 10 line 6), however, the addition of a geomagnetic sensor would be appropriate in order to be work around the required extremely accurate GPS signals, which have the potential for losing signals; a magnetic sensor should always be able to orient the system relative to magnetic north and would further serve as redundancy in determining the orientation and general navigation of autonomous vehicles.  

Regarding Claim 2, Cavender as modified by Sato teaches;
The work vehicle according to claim 1 (see claim 1 rejection). Cavender further teaches; wherein the control section is further configured to cause the body part to travel to the start point of the work route and then to start work with the work machine (taught as navigating to a starting point and navigating the work field rows for an in-season management task, column 18 lines 46-50), and wherein the memory section is further configured to store a map of the field to which the body part is to travel (taught as the memory including a field mapping section, element 146, that maps the field to automate functions, column 13 lines 21-26).

Regarding Claim 4, Cavender as modified by Sato teaches;
The work vehicle according to claim 1 (see Claim 1 rejection). Cavender further teaches; wherein the control section is further configured to cause the body part to travel from a work end position of the work route to a travel end position set in the second region after work with the work machine on the work route is completed (taught as travelling between the work field and a refilling station, which can be scheduled at the end of the work session, column 19 lines 3-16). 

Regarding Claim 5, Cavender as modified by Sato teaches;
The work vehicle according to claim 4 (see Claim 4 rejection). Cavender further teaches; wherein the control section is further configured to control the azimuth angle of the body part at the travel end position (taught as controlling the vehicle autonomously for navigation, which implicitly controls the orientation/azimuthal angle of the vehicle, column 3 lines 58-60).

Claim 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cavender (US9265187B2) as modified by Sato (JP2006018675) as applied to claim 1 above, and further in view of Izumi (US10527434B2).
Regarding Claim 3, Cavender as modified by Sato teaches;
The work vehicle according to claim 1 (see claim 1 rejection). However, Cavender does not teach; wherein if an angle difference between the azimuth angle of the body part and an azimuth angle from the current position to the start point is within a predetermined threshold, the control section is further configured to cause the body part to travel from the current position to the start point.
Izumi teaches; if an angle difference between the azimuth angle of the body part and an azimuth angle from the current position to the start point is within a predetermined threshold, the control section is further configured to cause the body part to travel from the current position to the start point (taught as calculating the angle difference between what the apparatus is facing and the destination, and using the information to correct or adjust the apparatus in the transit to the destination, column 9 lines 33-45).
It would be obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the route connection system as taught by Izumi into the autonomous guidance system taught by Cavender in order to compensate for deviations/unmarked areas, thus reducing the number of situations that could be marked as unviable autonomously, and thus increase the amount of time the vehicle platform can work. 

Regarding claim 11, Cavender as modified by Sato and Izumi teaches;
The work vehicle of claim 3 (see claim 3 rejection). However, Cavender does not teach; wherein: the azimuth angle of the body part corresponds to an azimuth angle measured relative to a reference orientation of the body part; and the threshold is less than ten degrees.  
Izumi teaches; the azimuth angle of the body part corresponds to an azimuth angle measured relative to a reference orientation of the body part (taught as determining an angle between the body part moving direction and current position, and comparing the angle to threshold values, where adjustments are made if the angle is larger than a threshold, column 9 lines 33-45, and further suggested in checking the vehicle body being directed to the destination, S5, Fig 3).
	While the threshold of 10 degrees is not explicitly taught, this amounts to no more than an optimization, which one could achieve with minimal experimentation in the system taught by Izumi. Incorporating a threshold allows one to accommodate minor errors in sensor readings, while still catching the larger, more critical ones, and is common in robotics responding to sensor triggers. Furthermore, the value of 10 degrees in the current disclosure is merely an example or suggestion, leading one of ordinary skill in the art to experiment to determine an optimal value.

Claims 6-7, 13, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US20150142308), and further in view of Ruffner (US20020156556A1).
Regarding Claim 6, Schmidt teaches;
A travel region specifying device comprising (taught as a guidance system 14, paragraph 0030): 
a positional information acquiring section configured to acquire positional information of a body part of a work vehicle (taught as a position determining device, such as a GPS, paragraph 0030): 
a travel trajectory region specifying section (taught as a guidance system, paragraph 0030) configured to specify a travel trajectory region [work area] of the body part based on a travel trajectory of the body part [work path/border] specified using the positional information, wherein the travel trajectory region comprises a closed region surrounded by the travel trajectory (taught as forming a work path based on designated waypoints for a trajectory, abstract, whose circuitous [and therefore closed] path defines a work area, paragraph 0035);
a travel region specifying section configured to specify a field shape as a travel region where the body part is configured to travel based on a plurality of selection points selected from the travel trajectory (taught as forming a work path based on designated waypoints for a trajectory, abstract, which defines a work area, paragraph 0035; while not explicitly designating a ‘shape’, this work area acts as the ‘shape’ that the mobile machine/body part travels and works); and 
a notification section configured to issue a predetermined notification (taught as a display within the user interface, paragraph 0030). However, Schmidt does not explicitly teach; 
wherein733927341 8the predetermined notification is a notification suggesting that the travel region includes a region outside the travel trajectory region. 
Ruffner teaches; wherein733927341 8the predetermined notification is a notification suggesting that the travel region includes a region outside the travel trajectory region (taught as providing a warning notification when a user approaches/potentially crosses over the defined boundaries, paragraph 0179). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a warning as taught by Ruffner in the system taught by Schmidt in order to protect forbidden areas/regions. For example, Ruffner suggests that forbidden areas contain trees, tables or other impenetrable objects (paragraph 0181), which could damage the body part. Additionally, performing the wrong field task on a farm, such as plowing instead of fertilizing, could damage crops.

Regarding Claim 7, Schmidt teaches;
A travel region specifying device comprising (taught as a guidance system 14, paragraph 0030): 
a positional information acquiring section configured to acquire positional information of a body part of a work vehicle (taught as a position determining device, such as a GPS, paragraph 0030); 
a travel trajectory region specifying section (taught as a guidance system, paragraph 0030) configured to specify a travel trajectory region [work area] of the body part based on a travel trajectory of the body part [work path/border] specified using the positional information, wherein the travel trajectory region comprises a closed region surrounded by the travel trajectory (taught as forming a work path based on designated waypoints for a trajectory, abstract, whose circuitous [and therefore closed] path defines a work area, paragraph 0035);
a travel region specifying section configured to specify a travel region where the body part travels based on a plurality of selection points selected from the travel trajectory (taught as forming a work path based on designated waypoints, abstract, which generally defines a work area, paragraph 0035, the work area being represented as the area enclosed by the waypoints A, B, C…, for example, in Fig 12) and 
a correction section (taught as a controller, element 16) configured to correct the travel region (taught as adjusting/placing waypoint locations that define the work area/travel region, paragraph 0051). However, Schmidt does not teach; wherein in response to the travel region includes a region outside the travel trajectory region, the correction section is configured to correct the travel region to the region not including a region outside the travel trajectory region. 
Ruffner teaches; wherein in response to the travel region includes a region outside the travel trajectory region (taught as detecting a crossover in paths/perimeters [which define work areas, paragraph 0158], paragraph 0179), the correction section is configured to correct the travel region to the region not including a region outside the travel trajectory region (taught as correcting the path by deleting the connecter causing the crossover, paragraph 0180).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a warning as taught by Ruffner in the system taught by Schmidt in order to protect forbidden areas/regions. For example, Ruffner suggests that forbidden areas contain trees, tables or other impenetrable objects (paragraph 0181), which could damage the body part. Additionally, performing the wrong field task on a farm, such as plowing instead of fertilizing, could damage crops.

Regarding claim 13, Schmidt as modified by Ruffner teaches;
The travel region specifying device of claim 6 (see claim 6 rejection). Schmidt further teaches; wherein the travel trajectory region specifying section corresponds to a remote control device (taught as the tractor being remotely controlled via wireless components, paragraph 0033) or to a control section.  

Regarding claim 17, Schmidt as modified by Ruffner teaches;
The travel region specifying device of claim 6 (see claim 6 rejection). Schmidt further teaches;  wherein the travel region specifying device is configured to automatically correct the travel region in response to a determination that the travel region includes the region outside the travel trajectory region (taught as adjusting the placement of waypoints/waylines after defining a path to correct it, paragraph 0055).

Regarding claim 18, Schmidt as modified by Ruffner teaches;
The travel region specifying device of claim 7 (see claim 7 rejection). Schmidt further teaches;  further comprising a notification section (taught as a user interface, paragraph 0030) configured to issue a first notification that a travel region includes a region outside the travel trajectory region (taught as displaying the path/wayline to the user on a display, paragraph 0030, an example of which is shown in Fig 12; where the travel trajectory region corresponds to the paths connecting the waypoints A, B, C… and outside the region corresponds to the wayline 43).  

Regarding claim 20, Schmidt as modified by Ruffner teaches;
The travel region specifying device of claim 7 (see claim 7 rejection). Schmidt further teaches; wherein the correction section is further configured to identify that the travel region includes a region outside the travel trajectory region prior to correcting the travel region (taught as adjusting the placement of waypoints/waylines after defining a path to correct it, paragraph 0055).

Claims 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cavender (US9265187B2), as modified by Sato (JP2006018675), and further in view of Tomita (US20180136664A1).
Regarding claim 8, Cavender as modified by Sato teaches; 
The work vehicle of claim 1 (see claim 1 rejection). However, Cavender does not teach; wherein the position detecting section includes a gyro sensor configured to detect a first angular velocity, a second angular velocity distinct from the first angular velocity, and a third angular velocity distinct from the first angular velocity and distinct from the second angular velocity. 
Tomita teaches; wherein the position detecting section includes a gyro sensor (taught as a gyroscope acceleration sensor, paragraph 0051).  
While a 3-axis gyro sensor for sensing 3 independent angular velocities is not explicitly taught, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a 3-axis gyroscope to more accurately navigate. The use of gyroscopes for inertial navigation is well known and common; for example, for use in vehicles and satellites1, and thus would be an obvious inclusion to the system taught by Cavender to further improve the navigation.

Regarding claim 9, Cavender as modified by Sato and Tomita teaches;
The work vehicle of claim 8 (see claim 8 rejection). However, Cavender does not teach; wherein the control section is further configured to: receive first data from the gyro sensor and second data from the azimuth angle detecting section; and obtain an orientation and a turning direction of the body part based, at least in part, on the first data and on the second data.  
Tomita teaches; wherein the control section is further configured to: receive first data from the gyro sensor and second data from the azimuth angle detecting section (shown as the position detecting module incorporating both inertial [gyro] and satellite [orientation], Fig 5); and obtain an orientation and a turning direction of the body part based, at least in part, on the first data and on the second data (taught as using the inertial and satellite data to determine orientation and position, paragraph 0051).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the inertial navigation and the satellite navigation as taught by Tomita in the system taught by Cavender in order to provide more accurate navigation. Having additional data for orientation and motion can overcome interruptions from satellite connectivity and thus lead to more reliable pathfinding and positioning.

Regarding claim 12, Cavender as modified by Sato teaches;
The work vehicle of claim 1 (see claim 1 rejection). Cavender further teaches; wherein: the work route comprises a first work route including the start point (taught as a starting point, column 18 lines 48-50). However, Cavender does not teach; the control section is further configured to specify another route obtained by extending the first work route to the second region.  
	Tomita teaches; the control section is further configured to specify another route obtained by extending the first work route to the second region (taught as extending the target travel route, paragraph 0053).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the route extension as taught by Tomita in the system taught by Cavender in order to adjust and further the work route, and accommodate mismatches as suggested by Tomita (paragraph 0053).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cavender (US9265187B2), as modified by Sato (JP2006018675), and further in view of Flohr (US20110288714A1).
Regarding claim 10, Cavender as modified by Sato teaches;
The work vehicle of claim 1 (see claim 1 rejection). Cavender further teaches; wherein the second region corresponds to a portion of a field in which the work vehicle is configured to autonomously travel without performing work (taught as the second region including a refilling station [which implicitly does not include working the field], column 19 lines 3-16), and wherein the work vehicle further comprises a travel region specifying device, the travel region specifying device comprising: 
a positional information acquiring section (taught as a navigation section, column 9 line 67) configured to acquire positional information corresponding to a position and an orientation of the body part (taught as the navigation section including a GPS unit to detect orientation and position, column 10 lines 1-10); 
a travel trajectory region specifying section (taught as a program to collect the base map, column 16 lines 29-34, which is part of the microprocessor, column 4 lines 56-61) configured to specify a travel trajectory region of the body part based on a travel trajectory of the body part specified using the positional information (taught as specifying a work route/as planted map, column 16 lines 35-44); 
a travel region specifying section (taught as a program to collect the base map, column 16 lines 29-34, which is part of the microprocessor, column 4 lines 56-61) configured to specify a travel region where the body part is configured to travel based on a plurality of selection points selected from the travel trajectory (taught as specifying a work route/as planted map, column 16 lines 35-44): and 
a correction section configured to: correct the travel region (taught as the user being able to correct/modify the map, column 16 lines 53-54). However, Cavender does not teach; in response to the travel region including a region outside the travel trajectory region, correct the travel region to a region not including a region outside the travel trajectory region.  
Flohr teaches; in response to the travel region including a region outside the travel trajectory region, correct the travel region to a region not including a region outside the travel trajectory region (taught as designating forbidden areas that are to be avoided, paragraph 0054).  
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include forbidden regions as taught by Flohr in the system taught by Cavender in order to promote the safety and efficacy of the work vehicle. For example, with one field ready to harvest with another still growing, one would not want the harvester to accidently attempt to harvest the growing crops or run them over on its way to another region. 

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US20150142308) as modified by Ruffner (US20020156556A1), and further in view of Tomita (US20180136064A1)
Regarding claim 14, Schmidt as modified by Ruffner teaches;
The travel region specifying device of claim 6 (see claim 6 rejection). However, Schmidt does not teach; wherein the travel region specifying section is further configured to: compare first data corresponding to a field shape of a field with second data corresponding to a map of the field; and cause the notification section to generate an alarm in response to the first data not matching the second data.  
Tomita teaches; wherein the travel region specifying section is further configured to: compare first data corresponding to a field shape of a field with second data corresponding to a map of the field (taught as determining a deviation from the original shape and recalculating an outer-shape map, paragraph 0019); and cause the notification section to generate an alarm in response to the first data not matching the second data (in Fig 6, recalculating route is followed by showing the displayed route to a n operator, #20-#26).  
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a notification of a mismatch/need to recalculate as taught by Tomita in the system taught by Schmidt in order to ensure proper operation. It is common for route recalculations to present a notification to the user about a detected error (such as driving in an un-updated portion of the map, with the instruction to ‘return to the nearest road’), such as in google maps or other GPS navigation systems. For autonomous systems, this can be especially important to prevent the machine from travelling in forbidden regions or acting on faulty sensor data, which could cause damage to the crops or fields. 

Regarding claim 15, Schmidt as modified by Ruffner teaches;
The travel region specifying device of claim 6 (see claim 6 rejection). However, Schmidt does not teach; wherein the travel region specifying section is further configured to: compare a first value corresponding to an area of a field shape to a second value corresponding to an area of the travel trajectory region; and in response to the first value being larger than the second value, generate a second field shape.  
Tomita teaches; wherein the travel region specifying section is further configured to: compare a first value corresponding to an area of a field shape to a second value corresponding to an area of the travel trajectory region (taught as comparing the travel route area with the predefined unfinished work area, paragraph 0019); and in response to the first value being larger than the second value, generate a second field shape (taught as calculating an outer-shape map of the region, paragraph 0019).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a map correction as taught by Tomita in the system taught by Schmidt in order to further determine the work area. This allows the machine to better track what fields have been worked on and further improve the trajectories it takes to work the fields. Additionally, recalculating areas and routes could be less complex than attempting to work with the already generated route with disturbance factors in play, as suggested by Tomita (paragraph 0021).

Regarding claim 16, Schmidt as modified by Ruffner and Tomita teaches;
The travel region specifying device of claim 15 (see claim 15 rejection). However, Schmidt does not teach; wherein the travel region specifying section is further configured to cause the notification section to: generate a second notification indicating that the field shape is incorrect; and generate a third notification indicating a request for input from an operator of the travel region specifying device that the second field shape is correct.  
Tomita teaches; and generate a third notification indicating a request for input from an operator of the travel region specifying device that the second field shape is correct (taught as an operating confirming whether a travel route is correct, paragraph 0057, Fig 6 step #26-28).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a confirmation for a route as taught by Tomita into the system taught by Schmidt in order to ensure proper use of the machine; one does not want a generated route to interfere with or harm the other machines/crops, and should naturally have a check before engaging a newly designated route.
	While neither Schmidt nor Tomita explicitly disclose a second notification indicating the field shape is incorrect, it is common for route recalculations to present a notification to the user about a detected error (such as a missed turn, and informing the user of the newly calculated route), such as in google maps. The displayed recalculated routes would, in and of themselves, be an indication of an incorrect prior route. One of ordinary skill in the art before the effective filing date of the claimed invention would think to include a notification indicating an incorrect route so that the operator could take action/plan ahead, whether it be driving on a road to get to the next exit, or in a field where a sudden obstruction occurs.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US20150142308) as modified by Ruffner (US20020156556A1), and further in view of Cavender (US9265187B2).
Regarding claim 19, Schmidt as modified by Ruffner teaches;
The travel region specifying device of claim 18 (see claim 18 rejection). However, Schmidt does not teach; wherein: the notification section is further configured to issue a second notification after the correction section corrects the travel region; and the second notification corresponds to an inquiry of the travel region specifying device whether a corrected travel region is correct.
Cavender teaches; wherein: the notification section is further configured to issue a second notification after the correction section corrects the travel region; and the second notification corresponds to an inquiry of the travel region specifying device whether a corrected travel region is correct (taught as the machine messaging the operator under a problem circumstance to determine what the next move should be, including modifying the route from a preprogrammed option, column 11 lines 41-64).  
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an operator confirmation to the route recalculation as taught by Cavender into the system taught by Schmidt in order to ensure the machine is operating properly. For example, the machine may have an inaccurate sensor, which could throw off the navigation and route planning. In this case, an operator could determine that the route should not be recalculated as presented by the faulty sensors, and appropriately intervene, such as by ordering the machine to halt for maintenance, as suggested by Cavender (column 11 lines 41-64).

Response to Arguments
A: Arguments pertaining to misapplying Cavender in rejecting claim 1
	Applicant argues on pages 8-9 of the Appeal Brief that Cavender does not disclose “the control section is configured to cause the body part to travel from the current position….to a start point of the work route based on the azimuth direction of the body part and on the start point of the work route”.
	Cavender teaches navigating to a starting point and through the work field (col 18 lines 46-50). Cavender, as acknowledged in the rejection, does not explicitly use an azimuth direction. However, the azimuth direction as described effectively refers to an orientation, which is used in Cavender. Additionally, the explicit use of an azimuth direction is taught by Sato, as recited in the rejection, referencing paragraph 0027 for sensors, which for further clarification, is directed to determining the azimuth information of the work vehicle, paragraph 0019. To reiterate; Cavender teaches the idea of using work machine orientation and controlling the work machine to travel to start positions or along a work path, and would be obvious to combine with Sato, who teaches the specific azimuth information for movement correction.

	Applicant argues on pages 10-11 of the Appeal Brief that one skilled in the art would not reasonably infer, nor treat as implicit, the feature “the control section is configured to cause the body part to travel from the current position….to a start point of the work route based on the azimuth direction of the body part and on the start point of the work route” from Cavender.
	Cavender teaches navigating to a starting point and through the work field (col 18 lines 46-50). Cavender, as acknowledged in the rejection, does not explicitly use an azimuth direction. However, the azimuth direction as described effectively refers to an orientation, which is used in Cavender. The primary difference revolves around how the orientation is defined, which, as acknowledged in the rejection, is not explicitly azimuthal or in a polar coordinate system. Instead, Sato is relied on such that one of ordinary skill in the art would think it obvious to express an orientation in an azimuth direction based on various sensor data to navigate a work machine (paragraph 0019).

	Applicant argues on page 12 of the Appeal Brief that the argument regarding coordinate system changes is irrelevant to whether the art teaches “the control section is configured to cause the body part to travel from the current position….to a start point of the work route based on the azimuth direction of the body part and on the start point of the work route”.
	Cavender teaches navigating to a starting point and through the work field (col 18 lines 46-50). Cavender, as acknowledged in the rejection, does not explicitly use an azimuth direction. However, the azimuth direction as described effectively refers to an orientation, which is used in Cavender. The argument pertaining to the coordinate system exemplifies that a change in reference/coordinates is obvious to one of ordinary skill in the art. Defining a system in one version of coordinates [such as latitude and longitude] vs a reference frame in polar coordinates [azimuth, pitch and yaw] merely requires a mathematical transformation and would be obvious to do. 

B: Arguments pertaining to the combination of Cavender and Sato in rejecting claim 1
	Applicant argues on pages 13-14 of the Appeal Brief that it would not be obvious to combine Cavender and Sato, and provides no rational motivation to consider Sato in the invention taught by Cavender. Additionally, the Applicant argues on page 15 of the Appeal Brief that the combination of Cavender and Sato relies on impermissible hindsight.
	As recited in the rejection, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the azimuth information detection as taught by Sato in the system taught by Cavender to improve navigation of the work machine. As recited in Sato, using azimuth information can provide simple and accurate corrections, which in turn improves movement accuracy. Additionally, incorporating a specific geomagnetic sensor would act as redundancy for the GPS taught by Cavender, thus allowing for continuing work even with temporarily lost signals. 

	Applicant argues on pages 15-16 of the Appeal Brief that neither Cavender nor Sato teach “an azimuth angle detecting section configured to detect an azimuth angle of the body part…the control section is configured to cause the body part to travel from the current position….to a start point of the work route based on the azimuth direction of the body part and on the start point of the work route”.
	Cavender teaches navigating to a starting point and through the work field (col 18 lines 46-50). Cavender, as acknowledged in the rejection, does not explicitly use an azimuth direction. However, the azimuth direction as described effectively refers to an orientation, which is used in Cavender. Additionally, the explicit use of an azimuth direction is taught by Sato, as recited in the rejection, referencing paragraph 0027 for sensors, which for further clarification, is directed to determining the azimuth information of the work vehicle, paragraph 0019. To reiterate; Cavender teaches the idea of using work machine orientation and controlling the work machine to travel to start positions or along a work path, and would be obvious to combine with Sato, who teaches the specific azimuth information for movement correction.

C: Arguments pertaining to misapplying Sato in rejecting claim 1
	Applicant argues on pages 16-18 of the Appeal Brief that Sato does not disclose an azimuth angle detecting section.
Cavender teaches navigating to a starting point and through the work field (col 18 lines 46-50). Cavender, as acknowledged in the rejection, does not explicitly use an azimuth direction. However, the azimuth direction as described effectively refers to an orientation, which is used in Cavender. Additionally, the explicit use of an azimuth direction is taught by Sato, as recited in the rejection, referencing paragraph 0027 for sensors, which for further clarification, is directed to determining the azimuth information of the work vehicle, paragraph 0019. To reiterate; Cavender teaches the idea of using work machine orientation and controlling the work machine to travel to start positions or along a work path, and would be obvious to combine with Sato, who teaches the specific azimuth information for movement correction.

D: Arguments pertaining to Schmidt in rejecting claim 6
	Applicant argues on pages 18-19 of the Appeal Brief that Schmidt does not teach the “travel trajectory region specifying section”.
	Schmidt teaches, as referenced in the rejection, a guidance system (paragraph 0030, element 14). The guidance system, depicted in Fig 2, contains the relevant GNSS [which determines position/mapping, paragraph 0030], controller [which controls the work machine, paragraph 0032] and user interface [which takes user inputs and outputs information, paragraph 0030], which combine to provide the functions recited in the claim limitation. Specifically, the controller would enact the specifying of a travel trajectory region, field shape and work path, using information from the GNSS and user interface, to generate waypoints to define a work area and path (paragraph 0035). Thus, Schmidt teaches the claimed travel trajectory region specifying section.

	Applicant argues on pages 19-20 of the Appeal Brief that Schmidt does not teach “specifying a field shape as a travel region where the body part is configured to travel based on a plurality of selection points selected from the travel trajectory”.
	Schmidt teaches defining a work path [corresponds to the field shape] with waypoints and defines the work area (paragraph 0035). This work area is shown in, for example, fig 12, where the waypoints (A-I) define an automatic guidance path that define a work area within (element 30), with waylines (like element 48) defining possible paths into the work are as well.
Additionally, the claim language does not specify that the determination of the travel region or field shape must be fully autonomous. Even if such a limitation were required in the claim language, Schmidt teaches automatically adjusting or placing waypoints for the work path (see paragraphs 0044, 0045), and explicitly teaches that the system [element 14] “relieving the operator of the need to travel a path defining an area to be worked before working the area”. Thus, Schmidt teaches specifying a field shape.

E: Arguments pertaining to applying Ruffner to Schmidt in rejection Claim 6
	Applicant argues on pages 20-21 of the Appeal Brief that Ruffner does not teach a “notification section configured to issue a predetermined notification, wherein the predetermined notification is a notification is a notification suggesting that the travel region includes a region outside the travel trajectory region”.
	Ruffner teaches a warning notification when a user approaches defined boundaries (paragraph 0179). Additionally, Ruffner teaches that a crossover event [approaching a perimeter path] is critical to avoid and provides warning [a predetermined notification] in case of failure to heed warnings (paragraph 0181). Thus, Ruffner teaches the claimed predetermined notification.

	Applicant argues on pages 21-23 of the Appeal Brief that the interpretations of the claim language “foreclose an interpretation that these are linear paths rather than two dimensional surfaces”.
	Ruffner teaches crossover detection and warning (paragraphs 0179 and 0181), as mentioned above. Additionally, Ruffner explicitly teaches forbidding a crossover of a perimeter path (for example, in Fig 10, which shows regions of an area [clearly a two-dimensional area] over which work is to be performed, paragraph 0068). Thus, Ruffner teaches crossover events of a two-dimensional travel area.

	Applicant argues on pages 24-25 of the Appeal Brief that Ruffner does not teach “a notification is a notification suggesting that the travel region includes a region outside the travel trajectory region”.
Ruffner teaches that a crossover event [approaching a perimeter path] is critical to avoid and provides warning in case of failure to heed warnings (paragraph 0181). Thus, Ruffner teaches the claimed predetermined notification.

F: Arguments pertaining to the combination of Schmidt and Ruffner in rejecting claim 6
	Applicant argues on pages 25-26 of the Appeal Brief that there is no rational underpinning the argument to combine Schmidt and Ruffner based on Schmidt relying on a human operator.
	Both Schmidt and Ruffner are directed to work machines that perform work on an area [agriculture and lawn care respectively]. One of ordinary skill in the art would think it obvious to include techniques involving warnings as taught by Ruffner in the system taught by Schmidt to promote further efficacy. Ruffner explicitly describes how traveling outside a defined work area could result in potential collisions and provides a warning to prevent such crossover events (paragraph 0181), which one of ordinary skill in the art would readily recognize as applying to agricultural activities as well. Thus, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schmidt and Ruffner.

	Applicant argues on pages 26-27 of the Appeal Brief that the notifications generated by Ruffner would not prevent the autonomous tractor of Schmidt from travelling outside the travel region.
	Ruffner teaches crossover detection and warning (paragraphs 0179 and 0181), as mentioned above. Additionally, Ruffner explicitly teaches warnings forbidding a crossover of a perimeter path (for example, in Fig 10, which shows regions of an area [clearly a two-dimensional area] over which work is to be performed, paragraph 0068). Additionally, Ruffner teaches forcing a stop if warnings are not heeded (paragraph 0181), which would, when combined with Schmidt, prevent the work machine described from a crossover event outside of the designated work perimeter/area.

G: Arguments pertaining to the combination of Schmidt and Ruffner in rejecting claim 7
	Applicant argues on pages 27-28 of the Appeal Brief that Schmidt does not teach “a correction section configured to correct the travel region, wherein in response to the travel region including a region outside the travel trajectory region, the correction section is configured to correct the travel region to a region not including the region outside the travel trajectory region”.

	Schmidt teaches identifying waypoints and automatically adjusting and placing them (paragraph 0051), which effectively corrects a defined region and path. Additionally, Ruffner is relied on to teach identifying regions outside the work region and crossover events. Ruffner explicitly teaches warnings forbidding a crossover of a perimeter path (for example, in Fig 10, which shows regions of an area [clearly a two-dimensional area] over which work is to be performed, paragraph 0068). Additionally, Ruffner teaches forcing a stop if warnings are not heeded (paragraph 0181), which would, when combined with Schmidt, prevent the work machine described from a crossover event outside of the designated work perimeter/area. Thus, in combination, Schmidt as modified by Ruffner teaches the claimed limitations.

	Applicant argues on page 29 of the Appeal Brief that Ruffner does not teach “a correction section configured to correct the travel region”.
Schmidt teaches identifying waypoints and automatically adjusting and placing them (paragraph 0051), which effectively corrects a defined region and path. Additionally, Ruffner is relied on to teach identifying regions outside the work region and crossover events. Ruffner explicitly teaches warnings forbidding a crossover of a perimeter path (for example, in Fig 10, which shows regions of an area [clearly a two-dimensional area] over which work is to be performed, paragraph 0068). Additionally, Ruffner teaches forcing a stop if warnings are not heeded (paragraph 0181), which would, when combined with Schmidt, prevent the work machine described from a crossover event outside of the designated work perimeter/area. Thus, in combination, Schmidt as modified by Ruffner teaches the claimed limitations.

H: Arguments pertaining to the patentability of the dependent claims
	1: Claim 2
		Applicant argues on pages 29-30 of the Appeal Brief that one of ordinary skill in the art would not understand the mapping structure to be a memory.
As recited in the rejection, Cavender teaches a field mapping section, which includes a memory, which maps the field to automate functions (column 13 lines 21-26). To further clarify, Cavender goes into additional detail prior to the recited mapping function, where a computer and/or server, element 180, provides the data and storage for a map (column 12 lines 3-13).

	2: Claim 3
		Applicant argues on pages 30-31 of the Appeal Brief that Izumi does not teach “wherein if an angle difference between the azimuth angle of the body part and the azimuth angle from the current position to the start point is within a predetermined threshold, the control section is further configured to cause the body part to travel from the current position to the start point”.
Based on the claim language, the limitation is understood to be a check for proper orientation of the work machine body part to the start position. As described in the claim 1 rejection, Cavender teaches navigating to a starting point and through the work field (col 18 lines 46-50). Additionally, the explicit use of an azimuth direction is taught by Sato, as recited in the rejection, referencing paragraph 0027 for sensors, which for further clarification, is directed to determining the azimuth information of the work vehicle, paragraph 0019. However, neither Cavender nor Sato explicitly use an angle threshold. Izumi is relied on to provide a check of the angle difference (column 9 lines 33-45). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Izumi with the system taught by Schmidt to improve calibration and help correct/compensate for deviations. To reiterate; the combination of Cavender and Sato, as argued prior, determines an orientation of the work machine, while Izumi teaches identifying the difference as angles and transit to the destination. 

	3: Claim 5
		Applicant argues on pages 31-32 of the Appeal Brief that one of ordinary skill in the art would not understand Cavender to disclose a control section to control the azimuth angle of the vehicle.
Cavender teaches navigating to a starting point and through the work field (col 18 lines 46-50). Cavender, as acknowledged in the rejection, does not explicitly use an azimuth direction. However, the azimuth direction as described effectively refers to an orientation, which is used in Cavender. Additionally, the explicit use of an azimuth direction is taught by Sato, as recited in the rejection, referencing paragraph 0027 for sensors, which for further clarification, is directed to determining the azimuth information of the work vehicle, paragraph 0019. Cavender then teaches navigating the vehicle autonomously (column 3 lines 58-60), which is controlled by a server/computer (elements 180-181).

	4: Claim 9
		Applicant argues on pages 32-33 of the Appeal Brief that Tomita does not teach “obtain an orientation and a turning direction of the body part based, at least in part, on the first data and on the second data”.
Tomita teaches a position detecting module with both an inertial and satellite sensor (Fig 5), which is used in combination to determine orientation and position (paragraph 0051). Tomita explicitly uses the inertial sensor to assist the satellite [effectively, a combination of the different data] for movement and orientation.
		
	5: Claim 11
		Applicant argues on pages 33-37 that the rejection fails to teach the limitations of claim 11.
Applicant’s arguments are not persuasive. However, to correct the potential deficiencies of the current rejection, further clarification is presented above in the rejection of claim 11, specifying Izumi as the source for establishing a threshold angle for action, and further arguing that a specific number of 10 degrees is a result of obvious optimization and experimentation. The specifics of the threshold being <10 degrees is only recited as an example/suggestion in the disclosure [see paragraph 0086], and thus would be obvious to experiment with to determine an optimum angle threshold.

	6: Claim 14
		Applicant argues on pages 37-39 of the Appeal Brief that Tomita foes not teach “compare first data corresponding to a field shape of a field with second data corresponding to a map of the field; and cause the notification section to generate an alarm in response to the first data not matching the second data”.
Tomita teaches a position detecting module with both an inertial and satellite sensor (Fig 5), which is used in combination to determine orientation and position (paragraph 0051). Tomita explicitly uses the inertial sensor to assist the satellite [effectively, a combination of the different data] for movement and orientation. Furthermore, Tomita teaches recalculating a route with a deviation from the original shape (paragraph 0019) and showing the recalculated route to an operator (fig 6 #26), which effectively functions as a warning/notification.


	7: Claim 15
		Applicant argues on pages 39-40 of the Appeal Brief that Tomita does not teach “compare first data corresponding to a field shape of a field with second data corresponding to a map of the field; and cause the notification section to generate an alarm in response to the first data not matching the second data”.
Tomita teaches a position detecting module with both an inertial and satellite sensor (Fig 5), which is used in combination to determine orientation and position (paragraph 0051). Tomita explicitly uses the inertial sensor to assist the satellite [effectively, a combination of the different data] for movement and orientation. Furthermore, Tomita teaches recalculating a route with a deviation from the original shape (paragraph 0019) and showing the recalculated route to an operator (fig 6 #26), which effectively functions as a warning/notification.

	8: Claim 16
		Applicant argues on pages 40-42 of the Appeal Brief that Tomita does not teach “generate a second notification indicating that the field shape is incorrect”.		
Tomita teaches a position detecting module with both an inertial and satellite sensor (Fig 5), which is used in combination to determine orientation and position (paragraph 0051). Tomita explicitly uses the inertial sensor to assist the satellite [effectively, a combination of the different data] for movement and orientation. Furthermore, Tomita teaches recalculating a route with a deviation from the original shape (paragraph 0019) and showing the recalculated route to an operator (fig 6 #26), which effectively functions as a warning/notification. This is extended when an operator confirms whether a travel route is correct (paragraph 0057, Fig 6 #26-28).

	9: Claim 17
		Applicant argues on pages 42-43 of the Appeal Brief that Schmidt does not teach “the travel region specifying device is configured to automatically correct the travel region in response to a determination that the travel region includes the region outside the travel trajectory region”.
Schmidt teaches identifying waypoints and automatically adjusting and placing them (paragraph 0051), which effectively corrects a defined region and path. Additionally, Ruffner is relied on to teach identifying regions outside the work region and crossover events. Ruffner explicitly teaches warnings forbidding a crossover of a perimeter path (for example, in Fig 10, which shows regions of an area [clearly a two-dimensional area] over which work is to be performed, paragraph 0068). Additionally, Ruffner teaches forcing a stop if warnings are not heeded (paragraph 0181), which would, when combined with Schmidt, prevent the work machine described from a crossover event outside of the designated work perimeter/area. Thus, in combination, Schmidt as modified by Ruffner teaches the claimed limitations.

	10: Claim 18
		Applicant argues on pages 44-46 of the Appeal Brief that Schmidt does not teach “a notification section configured to issue a first notification that a travel region includes a region outside the travel trajectory region”.
Schmidt teaches identifying waypoints and automatically adjusting and placing them (paragraph 0051), which effectively corrects a defined region and path. Additionally, Ruffner is relied on to teach identifying regions outside the work region and crossover events. Ruffner explicitly teaches warnings forbidding a crossover of a perimeter path (for example, in Fig 10, which shows regions of an area [clearly a two-dimensional area] over which work is to be performed, paragraph 0068). Additionally, Ruffner teaches forcing a stop if warnings are not heeded (paragraph 0181), which would, when combined with Schmidt, prevent the work machine described from a crossover event outside of the designated work perimeter/area. Thus, in combination, Schmidt as modified by Ruffner teaches the claimed limitations.

	11: Claim 19
		Applicant argues on pages 46-47 of the Appeal Brief that Cavender does not teach “issue a second notification after the correction section corrects the travel region; and the second notification corresponds to an inquiry of the travel region specifying device whether a corrected travel region is correct”.
	Cavender teaches contacting an operator under problem circumstances, such as when stopped for a particular reason, and further awaits instruction such as identifying a preprogrammed option to modify the route to be correct (column 11 lines 41-64).

	12: Claim 20
		Applicant argues on pages 47-48 of the Appeal Brief that Schmidt does not teach “wherein the correction section is further configured to identify that the travel region includes a region outside the travel trajectory region prior to correcting the travel region”.
Schmidt teaches identifying waypoints and automatically adjusting and placing them (paragraph 0051), which effectively corrects a defined region and path. Additionally, Ruffner is relied on to teach identifying regions outside the work region and crossover events. Ruffner explicitly teaches warnings forbidding a crossover of a perimeter path (for example, in Fig 10, which shows regions of an area [clearly a two-dimensional area] over which work is to be performed, paragraph 0068). Additionally, Ruffner teaches forcing a stop if warnings are not heeded (paragraph 0181), which would, when combined with Schmidt, prevent the work machine described from a crossover event outside of the designated work perimeter/area. Thus, in combination, Schmidt as modified by Ruffner teaches the claimed limitations.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL ANFINRUD/Examiner, Art Unit 3662     

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                                 



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/w/index.php?title=Gyroscope&oldid=700535006